                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Vanessa McQueen,

               Plaintiff,                                         Case No. 1:20-cv-00864

       v.                                                         Judge Michael R. Barrett

City of Cincinnati, et al.,

               Defendants.

                                           ORDER

       This matter is before the Court on the Magistrate Judge's Report and

Recommendation ("R&R") that this action be dismissed with prejudice, pursuant to

28 U.S.C. § 1915(e)(2)(B), in light of Plaintiff's failure to state a claim. (Doc. 4).

       Proper notice has been given, including notice that Plaintiff would waive further

appeal if she failed to file objections to the R&R in a timely manner. (Id. PageID 265); see

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court deems Plaintiff's

objections to be timely. (Doc. 5). With respect to dispositive matters, and when the Court

receives timely objections to an R&R, the assigned "district judge must determine de novo

any part of the magistrate judge's disposition that has been properly objected to." FED. R.

CIV. P. 72(b)(3). "The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions." Id.

       The Magistrate Judge provided a comprehensive review of the record in the R&R

and the same will not be repeated here. In her objections, Plaintiff asserts that each of

the identified Defendants violated the Fair Housing Act, provides a timeline of events,
requests damages, and lists five laws. (Doc. 5). She explains that "[a]ll I'm begging for is

a legal ground to present witnesses." (Id. PageID 267). Although the Court can liberally

interpret Plaintiff's Complaint and objections, it cannot manufacture arguments on her

behalf. Cf. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (holding that the objections of a

petitioner appearing pro se will be construed liberally). After a liberal review of Plaintiff's

filings in this matter, see id., the Court agrees with the Magistrate Judge that, to the extent

that Plaintiff intends to state a claim, or claims, under the Fair Housing Act, or other laws,

she fails to include the factual context from which the Court may reasonably infer that any

of the named Defendants discriminated against her in violation of the Fair Housing Act or

otherwise violated any of Plaintiff's federal or constitutional rights, see (Doc. 4

PageID 264).

       For the foregoing reasons, it is hereby ORDERED that the Report and

Recommendation (Doc. 4) is ADOPTED in full. Consistent with those recommendations,

it is ORDERED that this action is DISMISSED with prejudice and, pursuant to 28 U.S.C.

§ 1915(a), Plaintiff is DENIED leave to appeal in forma pauperis, as an appeal of this

Order would not be taken in good faith.

       IT IS SO ORDERED.

                                                   _/s Michael R. Barrett________
                                                   Michael R. Barrett, Judge
                                                   United States District Court




                                              2
